                                            Case 3:16-cr-00134-SI Document 71 Filed 08/06/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                                Case No. 16-cr-00134-SI-1
                                   8                      Plaintiff,
                                                                                             ORDER RE MOTION FOR
                                   9               v.                                        COMPASSIONATE RELEASE
                                  10     NEMEC,                                              Re: Dkt. No. 63
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                              Defendant Steven Nemec has filed a pro se motion for compassionate release, pursuant to 18
                                  13
                                       U.S.C. § 3582(c)(1)(a). Dkt. No. 63 (“Mot”). The government opposes, and Mr. Nemec has filed a
                                  14
                                       reply brief. Dkt. No. 65 (“Opp’n”); Dkt. No. 70 (“Reply”). For the reasons set forth below, the Court
                                  15
                                       GRANTS defendant’s motion.
                                  16

                                  17
                                                                                 BACKGROUND
                                  18
                                              On September 1, 2017, Defendant Steven Nemec pled guilty to fifty-four counts of
                                  19
                                       structuring financial transactions in violation of 31 U.S.C. § 5324(a)(3).1 Dkt. No. 41. On April
                                  20
                                       27, 2018, the Court sentenced Mr. Nemec to 57 months followed by a three-year term of supervised
                                  21
                                       release. Dkt. No. 60. Mr. Nemec is currently serving his sentence at USP Lompoc, in Lompoc,
                                  22
                                       California, and has served 39 months, 69% of his sentence.2 Dkt. No. 65-7 at 2 (Gilbert Decl. Ex.
                                  23
                                       G, at 3). He has earned approximately 9 months of “Good Time Credit” and 5 months of “Earned
                                  24
                                       Time Credit.” Id. at 4. With these credits, Mr. Nemec calculates he has served 90% of his sentence,
                                  25

                                  26          1
                                                  The transferred funds were proceeds of illegal activity. Dkt. No. 41, ¶ 2.
                                  27          2
                                                There are currently 13 inmates with active COVID-19 infections at USP Lompoc. So far
                                  28   161 inmates and 24 staff members have recovered from COVID-19, and two inmates have died.
                                       https://www.bop.gov/coronavirus/.
                                            Case 3:16-cr-00134-SI Document 71 Filed 08/06/20 Page 2 of 4




                                   1   advancing his release date to November 12, 2020.3 Dkt. No. 63 at 2, 12. The government calculates

                                   2   his release date as April 19, 2021, factoring in his “Good Time Credit” but not his “Earned Time

                                   3   Credit.” Dkt. No. 65-7 at 2 (Gilbert Decl. Ex. G, at 3). Mr. Nemec is 48 years old.

                                   4          Mr. Nemec submitted a request for compassionate release to the Federal Correctional

                                   5   Complex (FCC) Lompoc Acting Warden and the government agrees he has exhausted his

                                   6   administrative remedies. Dkt. No. 63 at 5-6; Dkt. No. 65 at 8.

                                   7

                                   8                                          LEGAL STANDARD

                                   9
                                              As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) provides:
                                  10
                                              [T]he court, upon motion of the Bureau of Prisons, or upon motion of the defendant after
                                  11          the defendant has fully exhausted all administrative rights to appeal a failure of the Bureau
                                              of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the
                                  12          receipt of such a request by the warden of the defendant’s facility, whichever is earlier, may
Northern District of California
 United States District Court




                                              reduce the term of imprisonment . . . after considering the factors set forth in section 3553(a)
                                  13          to the extent that they are applicable, if it finds that –
                                  14          (i) extraordinary and compelling reasons warrant such a reduction
                                              ...
                                  15
                                              and that such a reduction is consistent with applicable policy statements issued by the
                                  16          Sentencing Commission.

                                  17   18 U.S.C. § 3582(c)(1)(A).3

                                  18
                                                                                  DISCUSSION
                                  19
                                              Defendant asserts three underlying health conditions, which make him particularly
                                  20
                                       vulnerable to COVID-19, constitute “extraordinary and compelling” reasons for compassionate
                                  21
                                       release. Dkt. No. 63 at 3. The first and gravest of Mr. Nemec’s conditions is his psoriatic arthritis
                                  22
                                       and severe plaque psoriasis. Pre-COVID-19, Mr. Nemec received adalimumab (brand name
                                  23
                                       “Humira”) injections every two weeks which provided effective relief for this condition. At his
                                  24
                                       doctor’s recommendation, in March 2020 Mr. Nemec stopped or reduced the frequency of these
                                  25
                                       injections, since Humira acts as an immunosuppressant and would make him particularly vulnerable
                                  26
                                  27          3
                                               Mr. Nemec calculates that by the time his Reply was filed, he earned an additional 11 days
                                  28   of Earned Time Credit, advancing his supervised release date to November 2, 2020.

                                                                                         2
                                            Case 3:16-cr-00134-SI Document 71 Filed 08/06/20 Page 3 of 4




                                   1   to COVID-19.4 Mr. Nemec reports the topical treatment prescribed in its place provides him little-

                                   2   to-no relief, and since stopping Humira, he has developed painful blood pustules and open sores

                                   3   covering 60% of his body, with the ones in his “swimsuit area” being particularly severe and causing

                                   4   him serious pain when using the restroom. Steven Nemec Decl. ¶ 6 (Dkt. No. 63 at 13). He also

                                   5   reports severe joint pain in his hips, elbows, and shoulders. Secondly, Mr. Nemec notes an asthma

                                   6   diagnosis, but this does not appear to affect him currently. A medical examiner notes this as

                                   7   “childhood asthma” that he has “outgrown.” Dkt. No. 63 at 22 (“Medical Examination Report

                                   8   Form”). Lastly, Mr. Nemec notes some recent high blood pressure readings, for which he is being

                                   9   monitored for, but not medicated. Gilbert Decl., Ex. F, at 2, 27. Mr. Nemec requests the Court

                                  10   reduce his sentence to time-served and release him to live with his mother in Santa Clara, with a

                                  11   condition of home confinement until his calculated supervised release date of November 12, 2020.

                                  12          The government argues Mr. Nemec’s motion should be denied on one basis only; namely,
Northern District of California
 United States District Court




                                  13   that he has not shown “extraordinary and compelling reasons’ warranting his release. For the most

                                  14   part, the government does not challenge whether Mr. Nemec has underlying medical conditions;

                                  15   rather, it argues the conditions he has do not increase his risk of serious illness were he to contract

                                  16   COVID-19. See Centers for Disease Control, People with Certain Medical Conditions, available

                                  17   at https://www.cdc.gov/coronavirus/2019-ncov/need-extraprecautions/groups-at-higher-risk.html

                                  18   (last modified July 17, 2020). The government notes the CDC has not identified psoriasis or

                                  19   psoriatic arthritis as underlying conditions that increase the risk of severe illness from COVID-19.

                                  20   And while the government admits the CDC recognizes immunosuppressing medicines might

                                  21   increase risk of severe illness from COVID, it argues Mr. Nemec’s reduced use of such medicines

                                  22   renders an argument based thereon moot. Id. The government also notes that while the CDC has

                                  23   identified high blood pressure as an underlying condition that might increase risk of severe illness

                                  24   from COVID-19, the defendant’s elevated blood pressure readings appear to be a recent onset, and

                                  25

                                  26
                                              4
                                                Mr. Nemec states that “at the end of March 2020…[his] ability to receive his prescribed
                                       [Humira] injections was suspended” and that he “has not received an injection since March 2020.”
                                  27   Dkt. No. 63 at 4; Dkt. No. 70 at 2. The government asserts that BOP medical records indicate Mr.
                                       Nemec continued to receive his injections at a reduced frequency. (Gilbert Decl., Ex. F, 10, 32-36).
                                  28   Mr. Nemec’s Medication Administration Record shows no treatments in April, May, or July, but
                                       possibly one injection on June 16. (Gilbert Decl., Ex. F, 10, 32-36).
                                                                                        3
                                            Case 3:16-cr-00134-SI Document 71 Filed 08/06/20 Page 4 of 4




                                   1   this condition appears mild and well managed. Id. The government also notes there is no evidence

                                   2   that the defendant currently has asthma, and the CDC has only identified moderate to severe asthma

                                   3   as a condition that might increase risk of severe illness from COVID-19. Id. Lastly, the government

                                   4   argues 18 U.S.C. § 3553(a) factors do not support Defendant’s request for release, since his sentence

                                   5   was on the low-end of the Sentencing Guidelines and he has only served 69% of his sentence as-

                                   6   imposed. Dkt. No. 65-7 at 2 (Gilbert Decl., Ex. G, at 3).

                                   7          The government requests that if the Court is inclined to grant Defendant’s motion for

                                   8   compassionate release, it should substitute a term of supervised release with a condition of home

                                   9   confinement for the duration of Defendant’s sentence, to be followed by the term of supervised

                                  10   release conditions previously ordered by the Court.

                                  11          Having carefully considered the parties’ papers, the Court hereby GRANTS defendant’s

                                  12   motion for compassionate release. Extraordinary and compelling reasons exist where (1) Mr.
Northern District of California
 United States District Court




                                  13   Nemec is not able to control his psoriatic arthritis and severe plaque psoriasis without the use of

                                  14   immunosuppressing drugs that would render him particularly vulnerable to COVID-19 and (2)

                                  15   without the drugs, 60% of Mr. Nemec’s body is covered with blood pustules and open sores. The

                                  16   Court modifies defendant’s sentence of imprisonment to time served, with a condition of home

                                  17   confinement at his mother’s residence until his current projected supervised release date, followed

                                  18   by a three-year term of supervised release as previously ordered.

                                  19

                                  20          IT IS SO ORDERED.

                                  21   Dated: August 6, 2020

                                  22                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  23                                                   United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
